MEMORANDUM2
Gerald Bennett appeals his guilty plea conviction and 29-month sentence for one count of selling counterfeit currency with intent to defraud, and one count of forgery, in violation of 18 U.S.C. §§ 472 and 471.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Bennett’s counsel has filed a brief stating that there are no arguable issues for review, and a motion to withdraw as counsel of record. Bennett has not filed a supplemental pro se brief.
Counsel has identified and correctly rejected as potential issues for appeal defendant’s pre-plea self-representation and the district court’s discretionary denial of a downward departure for over-represented criminal history. The former is waived by the guilty plea, Tollett v. Henderson, 411 U.S. 258, 267, 93 S.Ct. 1602, 36 L.Ed.2d 235 (1973), and the latter is unreviewable. United States v. Wetchie, 207 F.3d 632, 636 (9th Cir.), cert. denied, 531 U.S. 854, 121 S.Ct. 134, 148 L.Ed.2d 87 (2000).
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988) discloses no issues for review. Richard D. Burda’s motion to withdraw as counsel of record on appeal is GRANTED, and the judgment is AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.